cca_2013071210312415 ------------------------ id office uilc number release date from --------------------- sent friday date am to ------------------- cc --------------- subject -------- --------here are some initial reactions to the case please let us know if you would like to discuss as you may know revproc_93_27 as clarified by revproc_2001_43 provides guidance on the treatment of profits interests proposed regs under sec_83 and related notice regarding profits interests were released in but they will only be effective for transfers on or after the date the final regs are published as background rp provides that if a person receives a profits interest for providing services to or for the benefit of a partnership in a partner capacity or in anticipation of becoming a partner the receipt of the interest is not a taxable_event for the partner or the partnership this safe_harbor does not apply if the profits interest relates to a substantially certain and predictable stream of income from partnership assets within two years after receipt the partner disposes of the profits interest or the profits interest is an interest in a publicly-traded partnership also presumably if services are performed in someone’s capacity as an employee and not in his partner capacity the safe_harbor does not apply some of the case law predating rp taxed compensatory transfers of profits interests and whether the individual recipient was acting in his capacity as a partner appears to have been part of the analysis rp clarifies providing that the determination under of whether an interest granted to a service provider is a profits interest is under certain circumstances tested at the time the interest is granted even if at that time the interest is substantially nonvested accordingly where a partnership grants a profits interest to a service provider in a transaction meeting the requirements of revproc_2001_43 and rev_proc -93-27 neither the grant of the interest nor the event that causes the interest to become substantially_vested is a taxable_event rp also provides that t axpayers to which this revenue_procedure applies need not file an election under sec_83 of the code in order to be treated as having received the interest the proposed_regulations released in provide that a partnership_interest is property within the meaning of and that the transfer of a partnership_interest in_connection_with_the_performance_of_services is subject_to also if a partnership_interest is transferred in_connection_with_the_performance_of_services and if an election under b is not made then the holder of the interest would not be treated as a partner until the interest becomes substantially_vested contrary to rp under which the recipient of an unvested partnership profits interest can be treated as a partner even if no b election is made provided that certain conditions are met also the fmv of partnership interests will be based on liquidation value note that this guidance has not been finalized so taxpayers can still rely on rp and rp therefore the first question is whether the safe_harbor of rp and rp applies this is a question for ---- if the safe_harbor applies then there is no issue for ------- however there are some facts suggesting the safe_harbor may not apply such as the exchange for the a units possibly a disposition within years whether the partnership_interest was received in a partner capacity the interest may have been received in an employee capacity and whether the partnership_interest was in return for a predictable stream of income if the safe_harbor does not apply then the question would be whether the interest in the llc partnership is a bona_fide partnership_interest if the other entities are just funneling cash to this entity based on the results of their activities this doesn't seem like a bona_fide partnership this again however is a question for ---- -----may look into whether the anti- abuse provision in the partnership regs e is applicable here if it is a bona_fide partnership then there is a sec_83 transfer and we'd have to look at whether the employees paid fmv if it is not a bona_fide partnership_interest we'd have to look at whether there are 409a concerns so at this point we need ---- to make the initial determinations do you know who in-----has been assigned to assist the ----attorney if so we can coordinate with the-----attorney
